Anne M. Gough, R.N. Executive Secretary Colorado State Board of Practical Nursing State Services Building 1525 Sherman Street Denver, Colorado 80203
Dear Ms. Gough:
It has come to my attention that a request for an attorney general's opinion, dated June 28, 1976, has not been formally answered. I apologize for that fact and transmit this opinion in response to your request.
In that letter of June 28, 1976 you basically inquire as to whether practical nurses today are authorized to administer intravenous fluids and medications prescribed by a physician or dentist. I am aware that in an attorney general's opinion dated May 10, 1960 issued by Duke W. Dunbar, it was determined that a practical nurse was not so authorized. However, as you point out, that opinion interpreted an earlier definition of practical nursing which has been substantially modified.
QUESTION PRESENTED AND CONCLUSION
Are practical nurses authorized to administer intravenous fluids and medications prescribed by a physician or dentist?
     The answer to this question is that the Board of Practical Nursing and the Board of Nursing have the discretion to determine whether the administering of intravenous fluids and medications is permissible by a practical nurse.
ANALYSIS
The present definition of practical nursing is found in C.R.S. 1973, 12-38-103(5) which provides:
     (5) `Practice of practical nursing' means the performance for compensation of selected acts in the care of the ill, injured, or infirm and administering selected treatments and medications prescribed by a physician or dentist under the direction of a registered professional nurse, a licensed physician, or a licensed dentist, which acts require the skill, judgment, and knowledge required for a license pursuant to section 12-38-113, but do not require the substantial specialized skill, judgment, and knowledge required in professional nursing. (Emphasis added.)
In essence, the General Assembly, in 1967, added the underscored language to the existing definition. With the addition of that language, it is clear that a practical nurse may
administer intravenous fluids and medications under the following conditions:
1. They are prescribed by a physician or dentist
2. They are administered under the direction of a registered professional nurse or a licensed physician or licensed dentist
3. The acts require the skill, judgment, and knowledge required for a practical nurse license (12-38-113) but do not require thesubstantial specialized skill, judgment and knowledge required in professional nursing.
The apparent legislative intent by imposing the third requirement, outlined above, was to assure that the practical nurse has sufficient skill, judgment and knowledge to carry out these acts. Some further guidance is provided by reference to C.R.S. 1973, 12-38-113 which sets forth the requisite qualifications for licensure as a practical nurse. The section provides, in relevant part, as follows:
 12-38-113(1) The board shall issue a license to practice as a licensed practical nurse to any person who fulfills the following requirements:
. . . .
     (d) Has completed a high school course of study or the equivalent thereof;
     (e) Has completed a prescribed curriculum in a state accredited program for the preparation of practical nurses and holds a diploma or certificate therefrom; and
     (f) Passes a written examination in the following subjects:
(I) Fundamental understanding of clinical nursing;
(II) Medical nursing;
(III) Surgical nursing; and
(IV) Maternal and child nursing.
Further, pursuant to its authority to accredit practical nursing educational programs (12-38-111), the Board has promulgated rules and regulations concerning required curriculum providing in relevant part as follows:
II F . . . .
     Course outlines will be available. It is recommended that curriculum include a minimum of 500 hours of theory. Course content should include:
1. Personal, Family, and Community Health
2. Vocational Relationships
3. Body Structure and Function
4. Nutrition: In health and disease
          5. Basic Principles of Practical Nursing (includes Diversion and Rehabilitation)
          6. Medical and Surgical Nursing, including Basic Principles of Psychiatric Nursing
7. Obstetric Nursing
8. Pediatric Nursing
9. Pharmocology
          Clinical experience shall be adequate, as determined by the faculty, to provide the student with opportunity to develop beginning competence in the clinical areas of medical, surgical, maternal and child nursing.
With this legislative guidance as to the minimum skill, judgment and knowledge required of a practical nurse, the Board, in conjunction with the Board of Nursing, has the discretion to determine whether the acts of administering intravenous fluids and medication is permissible for a practical nurse to perform.
If you need any further assistance in this matter, feel free to contact Tucker Trautman, First Assistant Attorney General, or Susan Foreman, Assistant Attorney General.
SUMMARY
Under the Practical Nurse Practice Act in effect in 1978 the Practical Nurse Board, in conjunction with the Nursing Board had authority to determine if the administration of intravenous fluids and medication is within the skill, judgment and knowledge required of a practical nurse.
Very truly yours,
                              J.D. MacFARLANE Attorney General
NURSES, PRACTICAL MEDICAL PRACTITIONERS, LIMITED LICENSES, OCCUPATIONAL AND PROFESSIONAL
C.R.S. 1973, 12-38-103(5) C.R.S. 1973, 12-38-113
C.R.S. 1973, 12-38-111
REGULATORY AGENCIES, DEPT. Practical Nursing Bd
Under the Practical Nurse Practice Act in effect in 1978 Practical Nurse Board, in conjunction with the Nursing Board, had authority to determine if the administration of intravenous fluids and medication is within the skill, judgment and knowledge required of a practical nurse.